Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 1 of
                                           27
 SO ORDERED.

 SIGNED this 27 day of January, 2020.




                                            _____________________________________________
                                            Joseph N. Callaway
                                            United States Bankruptcy Judge
___________________________________________________________________




                       UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                             GREENVILLE DIVISION

IN RE:                       )
                             )                                Case No. 19-00730-5-JNC
CAH ACQUISITION COMPANY #1, )
LLC, d/b/a WASHINGTON COUNTY )                                Chapter 11
HOSPITAL,                    )
                             )
           Debtor.           )
                             )

 FINAL ORDER AUTHORIZING THE TRUSTEE, ON BEHALF OF THE DEBTOR, TO
      OBTAIN SECURED POST-PETITION FINANCING ON A FINAL BASIS

        THIS MATTER came before the Court for hearing on a final basis on January 16, 2020

upon the Amended Motion of Trustee For (I) an Interim Order (A) Authorizing the Trustee, on

Behalf of the Debtor, to Obtain Secured Post-Petition Financing Pursuant To Section 364(b),

(c), and (d) of the Bankruptcy Code and Rule 4001 of the Federal Rules of Bankruptcy

Procedure,    (B)   Granting     Super-priority       Administrative   Expense   Treatment   and




                                                  1
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22           Page 2 of
                                           27



Certain Liens on the Debtor’s Property to the Lender as Security for the Obligations Hereunder,

and (C) Scheduling Final Hearings Pursuant To Rule 4001, as well as (II) A Final Order

Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition Financing on

a Final Basis (Dkt. No. 618) (the “Amended Motion”) filed by Thomas W. Waldrep, Jr., the

Trustee in the above-captioned Chapter 11 case, for authority to obtain Post-Petition Financing

from First Capital Corporation (the “First Capital”). No responses or objections thereto were

received.

       The Court has reviewed the Amended Motion, and considered the evidence presented and

arguments of counsel made at the hearing. Based thereon, and for good and sufficient cause

shown, the Court makes the following FINDINGS OF FACT AND CONCLUSIONS OF

LAW:

I.     Jurisdiction, Venue and Statutory Predicates

       A.      On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was

filed against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (the

“Debtor”). On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee. On

March 15, 2019, the Debtor filed a Motion to Convert to Chapter 11, and the Court entered its

Order converting the case to Chapter 11. The Trustee was appointed Chapter 11 Trustee.

       B.      This Court has jurisdiction to hear the Amended Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This matter is a “core proceeding” within the meaning of 28 U.S.C. § 157.

       C.      Venue for the Debtor’s bankruptcy case and this Amended Motion is proper in

this district pursuant to 28 U.S.C. §§ 1408 and 1409.

       D.      The statutory predicates for the relief requested in the Amended Motion are

sections 105, 363, and 364 of title 11 of the United States Code (the “Code”) and the Federal

Rules of Bankruptcy Procedure (the “Rules”) and the local rules of bankruptcy procedure of this


                                                2
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                 Page 3 of
                                            27



Court (the “Local Rules”).

II.    Definitions

       A.      Capitalized terms used in this Order and not otherwise defined herein shall have

the meanings ascribed to such terms in the Amended Motion and/or those certain loan documents

and agreements including without limitation, the Pre-Petition Loan Agreements and the Post-

Petition Loan Agreements (collectively, the “Loan Agreements”).

       B.      Additionally, for purposes of this Order, “Post-Petition Indebtedness” means (i)

the principal amount of $500,000 (exclusive of interest and fees accrued and unpaid thereon and

other costs, expenses and indemnities), and (ii) the accrued and unpaid interest in addition to all

applicable fees, points, costs, and expenses to the extent allowed under the Post-Petition Loan

Documents and this Order, including, but not limited to attorneys’ fees and expenses.

III.   Notice and Record

       A.      The Amended Motion came before the Court on January 16, 2020 (the

“Preliminary Hearing”). Adequate and sufficient notice of the Final Hearing and the relief

requested in the Amended Motion has been given in accordance with the provisions of

Code §§ 102(1), 363, 364(b), (c) and (d) and Rules 2002, 4001(c), and 4001(d), and the Local

Rules. Under the circumstances, no further notice is required except as set forth herein.

       B.      At the Preliminary Hearing, the Court considered representations made by

counsel, offers of proof, and/or testimony regarding: (1) the negotiations pertaining to this Order;

(2) the necessity for this Order and the Post-Petition Financing in order to make payroll; (3) the

Trustee’s need for credit to the extent necessary to avoid immediate and irreparable harm to the

bankruptcy estate, pending a final hearing in accordance with Rule 4001(c); and (4) those

expenses necessary to avoid immediate and irreparable harm to the bankruptcy estate. The Court

further considered the evidence presented at the hearing on December 19, 2019.


                                              3
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22             Page 4 of
                                           27



       C.     The Amended Motion contains the necessary findings and disclosures under

Rules 4001(c) and (d).

       D.     Following the Preliminary Hearing, the Court entered the Interim Order (A)

Authorizing the Trustee, on Behalf of the Debtor, to Obtain Secured Post-Petition Financing

Pursuant To Section 364(b), (c), and (d) of the Bankruptcy Code and Rule 4001 of the Federal

Rules of Bankruptcy Procedure, (B) Granting Super-priority Administrative Expense Treatment

and Certain Liens on the Debtor’s Property to the Lender as Security for the Obligations

Hereunder, and (C) Scheduling Final Hearings Pursuant To Rule 4001 (Dkt. 627) (the “Interim

Order”). The Interim Order provided for a deadline of 5:00 p.m. (est) on January 10, 2020 (the

“Objection Deadline”) for the filing of objections to the Post-Petition Financing and a

corresponding hearing on January 16, 2020 (the “Final Hearing”).

       E.     Notice of the Interim Order, the Objection Deadline, and the Final Hearing was

sent through the court’s CM/ECF electronic mail to the parties registered for electronic notice

and listed in the Certificate of Notice (Dkt. 633). No objections to the Post-Petition Financing

were filed.

IV.    First Capital’s Pre-Petition Indebtedness and the Post-Petition Financing

       A.     Prior to the Petition Date and set forth in Proof of Claim No. 68, the Debtor was

indebted to First Capital pursuant to the terms and conditions of various loan agreements and

documents (collectively, the “Pre-Petition Loan Documents”).

       B.     As of the Petition Date, (i) the Debtor was liable to First Capital in excess of

$1,198,910.39 in the aggregate principal amount (exclusive of interest and fees accrued and

unpaid thereon and other costs, expenses and indemnities), and (ii) pursuant to the Pre-Petition

Loan Documents, the Debtor is liable to First Capital for accrued and unpaid interest in addition

to all applicable fees, costs, and expenses to the extent allowed under the Pre-Petition Loan


                                            4
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                 Page 5 of
                                            27



Documents and applicable law, including, but not limited to attorneys’ fees and expenses

(collectively, subsections (i), and (ii) of this paragraph are the “Pre-Petition Indebtedness”).

       C.      As security for repayment of the Pre-Petition Indebtedness, the Debtor granted

First Capital security interests in, and liens upon, substantially all of its assets, as more fully

described in the Pre-Petition Loan Documents including, without limitation, the Debtor’s

inventory, chattel paper, accounts receivable, equipment, general intangibles, and the proceeds

thereof (“Pre-Petition Collateral”). As of the date of his appointment, the Trustee was originally

in possession and/or control of approximately $2.2 million in cash of the Debtor and since the

Petition Date has reduced and continues to reduce various assets of the estate to cash including,

without limitation, receive various private insurance payments in addition to Medicare and

Medicaid payments from the Centers of Medicare and Medicaid Services (“CMS”) (collectively,

the “Debtor’s Cash”). The Debtor’s Cash and all other cash collected by or to be collected by

the Trustee constitute cash collateral of First Capital within the meaning of 11 U.S.C. § 363(a)

(“Cash Collateral”).

       D.      On April 1, 2019, the Court approved the Stipulation and Consent Order (I)

Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 73) (the “First

Cash Collateral Order”).

       E.      On April 11, 2019, the Court approved the Second Stipulation and Consent Order

(I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 135) (the

“Second Cash Collateral Order”).

       F.      On April 26, 2019, the Court approved the Third Stipulation and Consent Order

(I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 186) (the

“Third Cash Collateral Order”).




                                               5
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22            Page 6 of
                                            27



       G.      On November 19, 2019, the Court approved the Fourth Stipulation and Consent

Order (I) Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 550)

(the “Fourth Cash Collateral Order”, together with the First Cash Collateral Order, Second Cash

Collateral, and the Third Cash Collateral Order, the “Consent Orders”). In the Fourth Cash

Collateral Order, the Trustee made several stipulations and waived/released various rights and

claims with respect to the Pre-Petition Indebtedness and liens securing the same. No timely

challenge was made and the findings, stipulations, releases and waivers in the Fourth Cash

Collateral Order are binding upon the Trustee, the Debtor, the bankruptcy estate, and all parties

in interest. Likewise, the Pre-Petition Indebtedness became an allowed fully secured claim. First

Capital asserts that the Trustee is in default of the Fourth Cash Collateral Order.

       H.      On July 26, 2019, First Capital and the Trustee entered into a Stipulation

Regarding the Use of Cash Collateral (Doc. 345) (the “First Stipulation”).

       I.      On August 27, 2019, First Capital and the Trustee entered into the Second

Stipulation regarding the Use of Cash Collateral (Doc. 407) (the “Second Stipulation”, together

with the First Stipulation and the Previous Consent Orders, collectively the “Previous

Orders/Stipulations”).

       J.      As explained at the Preliminary Hearing and previous hearings, the Trustee did

not have sufficient available sources of working capital to operate Washington County Hospital

(the “Hospital”) in the ordinary course of business. Specifically, the Trustee was unable to fund

certain post-petition payroll of the Hospital.     The access to sufficient working capital and

liquidity through the use of Cash Collateral, and incurrence of new indebtedness for borrowed

money and other financial accommodations was vital to the preservation and maintenance of the

going concern value in order for the Trustee to close a sale with respect to the Hospital. The

Trustee anticipates that such sale will close by no later than January 31, 2020.

                                              6
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                Page 7 of
                                            27



       K.      First Capital indicated a willingness to extend post-petition credit up to an

aggregate principal amount not to exceed $500,000 subject to the terms and conditions of the

Post-Petition Loan Agreements and this Order (the “Post-Petition Financing”) and allow the

continued use of Cash Collateral notwithstanding the alleged defaults under the Fourth Cash

Collateral Order. In order to facilitate the Post-Petition Financing and in exchange for the relief

and concessions given by the Trustee as set forth herein, First Capital has agreed, to subordinate

the liens securing the Pre-Petition Indebtedness as provided for in the Pre-Petition Loan

Documents and the Previous Orders/Stipulations to the Superpriority Liens (defined herein) and

continue to allow the use of the Cash Collateral.

       L.      The Trustee attempted to obtain working capital from alternative sources. Such

sources either were unwilling to provide financing or their terms were inferior to the terms

offered by First Capital. After considering all alternatives, the Trustee concluded, in the exercise

of his business judgment, that the financing offered by First Capital represented the best working

capital financing option. In order to make payroll and to complete his sale efforts, the Trustee

had an immediate need for the entire amount of the financing set forth in the Interim Order.

       M.      The relief requested in the Amended Motion is necessary, essential, and

appropriate for the preservation of the Debtor’s estate, and is in the best interests of the Debtor,

its estate, and its creditors. In the absence of the Post-Petition Financing and the continued use of

Cash Collateral, the sale of the Hospital and Debtor’s assets as a going concern would not be

possible, and would cause serious and irreparable harm to the Debtor and its estate.

       N.      The terms and conditions of the Post-Petition Financing are fair, reasonable, and

the best available under the circumstances, reflect the Trustee’s exercise of prudent business

judgment consistent with his fiduciary duties, and constitutes reasonably equivalent value and

fair consideration.

                                              7
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22               Page 8 of
                                            27



       O.      Based on the record presented to the Court by the Trustee at the December 19,

2019 hearing, the Preliminary Hearing and Final Hearing, the terms of the Post-Petition

Financing as set forth in the Amended Motion and as clarified or modified in the Post-Petition

Loan Agreements attached to the Notice of Post-Petition Loan Agreements (Dkt. 658), this Order

and the Post-Petition Loan Agreements have been negotiated in good faith and at arm’s length

between the Trustee and First Capital. The credit to be extended by First Capital pursuant to this

Order and the Pre-Petition Loan Agreements is being extended in good faith as that term is used

in Code § 364(e).

       P.      In reliance on the Interim Order, First Capital immediately extended $500,000 in

credit to the Trustee to fund certain post-petition payroll of the Hospital.

V.     Stipulations

       A.      The Trustee, on behalf of the Debtor and bankruptcy estate, and First Capital have

agreed to the terms of this Order. Absent the entry of the Interim Order and this Order, First

Capital would not (1) provide the Post-Petition Financing, (2) consent to the ongoing use of Cash

Collateral, or (3) consent to the liens securing the Pre-Petition Indebtedness being primed by

senior liens. In consideration of First Capital providing the Post-Petition Financing, agreeing to

the further use of Cash Collateral, and agreeing to the priming liens set forth herein, the Trustee,

on behalf of the Debtor and its respective bankruptcy estate:

               1.      Ratifies and confirms the Previous Orders/Stipulations except as expressly

       modified in this Order.

               2.      Reaffirms that the Pre-Petition Indebtedness (a) constitutes the legal,

       valid, and binding obligations of the Debtor, enforceable in accordance with its terms

       (other than in respect of the automatic stay arising under 11 U.S.C. § 362); (b) is now due

       and owing in its entirety, without any defense, off-set, recoupment, claim, counterclaim,


                                               8
Case 19-00730-5-JNC      Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                 Page 9 of
                                          27



      or deduction of any kind or nature whatsoever; (c) is not subject to avoidance,

      recharacterization, recovery, or subordination pursuant to the Bankruptcy Code or

      applicable non-bankruptcy law; and (d) is oversecured and entitled to the benefits and

      privileges of the same pursuant to 11 U.S.C. § 506(b) including, without limitation, that

      the Pre-Petition Indebtedness will continue to accrue interest at the rate of 7.00% per

      annum. Pursuant to the Fourth Cash Collateral Order, the Trustee agrees and

      acknowledges that the Pre-Petition Indebtedness, other than with respect to the

      calculation of interest and reasonableness of fees, is not subject to challenge.

             3.      Reaffirms that the security interests and liens granted to First Capital in

      Debtor’s personal property prior to the Petition Date in the Pre-Petition Collateral

      (collectively, the “Pre-Petition Liens”) including, without limitation, any security

      interests, or liens granted pre-petition in the Debtor’s personal property pursuant to any

      security agreement, deed of trust, pledge agreement, or other security document executed

      by the Debtor in favor of First Capital, are (a) legal, valid, binding, perfected, and

      enforceable, security interests, and liens; (b) not subject to avoidance, recharacterization,

      or subordination pursuant to the Bankruptcy Code or applicable non-bankruptcy law; and

      (c) subject and subordinate only to any properly perfected, valid, and enforceable liens

      that, pursuant to applicable law, were in fact senior in priority to the Pre-Petition Liens as

      of the Petition Date except as otherwise provided for by this Order. Pursuant to the

      Fourth Cash Collateral Order, the Trustee agrees and acknowledges that the Pre-Petition

      Liens are not subject to challenge.

             4.      Reaffirms that the security interests and liens granted to First Capital in

      the Debtor’s personal property after the Petition Date (the “Existing Post-Petition

      Collateral”) in the Previous Orders/Stipulations (collectively, the “Existing Post-Petition

                                             9
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                Page 10 of
                                           27



       Liens”) are (a) legal, valid, binding, perfected, and enforceable, security interests, and

       liens; (b) not subject to avoidance, recharacterization, or subordination pursuant to the

       Bankruptcy Code or applicable non-bankruptcy law; and (c) subject and subordinate only

       to those liens that, pursuant to applicable law, were in fact senior in priority to the

       Existing Post-Petition Liens except as otherwise provided for by this Order. Pursuant to

       the Fourth Cash Collateral Order, the Trustee agrees and acknowledges that the Existing

       Post-Petition Liens are not subject to challenge.

              5.       In addition to the previous release authorized in the Fourth Cash Collateral

       Order, releases and forever discharges First Capital, and its respective officers, directors,

       shareholders,   representatives,   agents,   attorneys,   advisors,   employees,     insurers,

       successors, assigns, affiliates, and subsidiaries (collectively, the “Released Parties”), from

       any and all debts, liabilities, expenses, obligations, claims, counterclaims, charges,

       actions, damages, rights of action, and causes of action (including any Chapter 5 causes

       of action under the Code, any so called “Lender liability” claims or defenses) of whatever

       kind or nature, whether known or unknown, developed or undeveloped, anticipated or

       unanticipated, which arose on or prior to the date this Order.

              6.       Acknowledges and ratifies the previous waiver in the Fourth Cash

       Collateral Order and further waives any further right to (a) challenge the existence,

       legality, validity, enforceability, or amount of the Pre-Petition Indebtedness, Pre-Petition

       Liens, and the Existing Post-Petition Liens; or (b) assert defenses, counterclaims,

       recoupment or setoffs with respect to the Pre-Petition Indebtedness, Pre-Petition Liens,

       and the Existing Post-Petition Liens.




                                               10
Case 19-00730-5-JNC         Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22             Page 11 of
                                             27



         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:
         1.       The Amended Motion is GRANTED, subject to the terms and conditions set forth

 in this Order.

         2.       Authorization to Obtain Post-Petition Financing. The Trustee is hereby authorized

 to obtain the Post-Petition Financing from First Capital to fund the necessary payroll expenses,

 to fund other operational expenses pursuant to the Budget, continue to use Cash Collateral, and

 additionally to borrow money and seek other financial accommodations from First Capital

 pursuant to the terms and conditions of this Order and the Loan Agreements. The Court reaffirms

 and ratifies the authorization found in the Interim Order for First Capital to advance funds

 constituting Post-Petition Financing subject to the terms and conditions of this Order, the Interim

 Order, and the Loan Agreements. The Trustee is authorized to use the proceeds of the Post-

 Petition Financing, to use Cash Collateral and other Collateral (as defined below) for the

 payment of outstanding payroll and as otherwise provided for and limited in the Budget (as

 defined in Fourth Cash Collateral Order); provided, however, that the Post-Petition Financing

 and use of Cash Collateral are consistent with the terms and conditions of the Loan Agreements,

 this Order, the Interim Order, and the Fourth Cash Collateral Order (unless modified herein). As

 contemplated in the Fourth Cash Collateral Order, the Trustee shall file a Proposed Budget for

 the period ending January 31, 2020. The Trustee, on behalf of the Debtor and its bankruptcy

 estate, is further authorized to execute all documents reasonably required by First Capital in

 connection with Post-Petition Financing and use of Cash Collateral, including, without

 limitation, any amendments, modification or change in terms agreements with respect to the

 same.

         3.       Loan Agreement Terms and Fourth Cash Collateral Order Remain in Full Force

 and Effect. During the term of this Order, the terms and conditions of the Loan Agreements and


                                               11
Case 19-00730-5-JNC         Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22               Page 12 of
                                             27



 the Previous Consent Orders/Stipulations shall continue in full force and effect except as

 otherwise modified in this Order. To the extent there exists any conflict between the Loan

 Agreements, the Previous Consent Orders/Stipulations, and the terms of this Order, this Order

 shall govern to the extent of the conflict.

        4.      Superpriority Claim. Pursuant to Code § 364(b), the Post-Petition Indebtedness

 shall constitute an allowed administrative expense of the Debtor and the Debtor’s estate under

 Code § 503(b)(1). In accordance with Code § 364(c)(1), the Post-Petition Indebtedness shall

 constitute a claim (the “Superpriority Claims”) with priority in payment over any and all

 administrative expenses of the kinds specified or ordered pursuant to Code §§ 503(b) or 507(b)

 and all administrative expenses under Code §§ 105, 326, 328, 330, 331, 503(b), 506(c), 507(a),

 507(b), 546, 726, 1113 or 1114. Except as expressly set forth in this Order, no cost or expense of

 administration under the previously referenced Code sections shall be senior to, or pari passu

 with, the Superpriority Claims arising out of the Post-Petition Indebtedness.

        5.      Post-Petition Indebtedness Security. The Post-Petition Indebtedness shall be

 secured by a valid, enforceable, and properly perfected security interest/lien on all pre-petition

 and post-petition property of the Debtor and the Debtor’s bankruptcy estate of any nature

 whatsoever and wherever located, tangible or intangible, whether now or hereafter acquired,

 whether existing on the Petition Date or thereafter acquired, including without limitation, any

 and all cash and Cash Collateral of the Debtor and any investment of such cash and Cash

 Collateral, any goods, inventory or equipment, any accounts receivable, any other right to

 payment whether arising before or after the Bankruptcy Petition Date, contracts, properties,

 plants, general intangibles, documents, instruments, interests in leaseholds, real properties,

 fixtures, patents, copyrights, trademarks, trade names, other intellectual property, capital stock of

 subsidiaries and the proceeds, products, offspring or profits of each of the foregoing (the “Post-

                                               12
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                Page 13 of
                                            27



 Petition Financing Collateral”) which shall be, in accordance with Code §§ 364(d), granted

 superpriority status, with priority over any and all security interests, mortgages, liens, charges,

 claims, and encumbrances of any kind or nature whatsoever, whether heretofore or hereafter

 incurred (the “Superpriority Lien”). No other lien, security interests, mortgages, liens, charges,

 claims, and encumbrances shall be granted a priority that is senior to or pari passu with the

 Superpriority Lien with respect to the Post-Petition Collateral, except as expressly provided in

 this paragraph. The Post-Petition Financing Collateral shall not, however, include the Debtor’s or

 Trustee’s (i) Commercial Tort Claims, as defined in the Uniform Commercial Code, or (ii)

 claims and causes of actions for preferences, fraudulent conveyances, and other avoidance

 actions under Code §§ 502(d), 544, 545, 547, 558, 549, 550, and 553 or their state law

 equivalent. Further, the Superpriority Lien shall be subordinate to purchase money security

 interests in specific collateral, if any, that were properly perfected, valid, and enforceable as of

 the Petition Date and which are non-avoidable under the Code or applicable non-bankruptcy law.

 First Capital shall retain the Superpriority Lien on the Post-Petition Financing Collateral until the

 Post-Petition Indebtedness is paid in full.

        6.      Protection of Priority. The Superpriority Liens shall not be (i) subject or

 subordinate to (a) any lien or security interest that is avoided and preserved for the benefit of the

 Debtor and or its bankruptcy estate under Code § 551 or (b) any liens arising after the Petition

 Date including, without limitation, subject to and effective upon entry of the a final order, any

 liens or security interests granted in favor of any federal, state, municipal or other governmental

 unit, commission, board or court for any liability of the Debtors or (ii) subordinated to or made

 pari passu with any other lien or security interest under Code §§ 363 or 364 or otherwise.

        7.      Authorization to Use of Cash Collateral and Adequate Protection. The Trustee is

 hereby authorized the continued use of Cash Collateral, provided that First Capital is granted the

                                               13
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22             Page 14 of
                                            27



 following additional adequate protection for any diminution in the value of the Collateral

 securing the Pre-Petition Indebtedness resulting from (i) the liens and security interests granted

 by this Order or otherwise pursuant to Code § 364; (ii) the Trustee’s use of Cash Collateral

 pursuant to Code § 363(c); (iii) the use, sale or lease of the Collateral (other than Cash

 Collateral) pursuant to Code §§ 363(b) and (c); and (iv) the imposition of the automatic stay

 pursuant to Code § 362(a):

                a.      The Post-Petition Indebtedness and the Pre-Petition Indebtedness

        (collectively, the “Indebtedness”), other than attorneys’ fees and expenses, will be

        indefeasibly paid directly out of the sale proceeds at closing of any sale of the Debtor’s

        assets and will be the first amounts to be paid out of such proceeds without regard to how

        such proceeds are allocated among the assets. In consultation with First Capital, the

        Trustee will establish a reserve out of the sale proceeds for First Capitals legal fees,

        which shall be paid upon approval of such fees by the Court. No carve-outs, including the

        carve-outs set forth in the Fourth Cash Collateral Order, will be applicable to the

        payments contemplated in this subparagraph; and

                b.      With respect to the Pre-Petition Indebtedness, the general carve-out and

        surcharge provisions in Paragraph 23 of the Fourth Cash Collateral Order are hereby

        modified and such carve-out and surcharge rights will not become applicable until First

        Capital gets paid $1,250,000 against the Pre-Petition Indebtedness.

 The adequate protection granted in this Order is in addition to the adequate protection granted to

 First Capital in the Fourth Cash Collateral Order and not in replacement thereof and is without

 prejudice to First Capital seeking further and other adequate protection from the Court. Under

 the circumstances, the adequate protection provided herein is reasonable and sufficient to protect

 the interests of First Capital with respect to the Pre-Petition Indebtedness.

                                                14
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22               Page 15 of
                                           27



       8.     Perfection of Post-Petition Financing Liens

              a.      Automatic Perfection. The Superpriority Liens shall be effective and

       perfected upon the date of the entry of the Interim Order without necessity for the

       execution or recordation of filings of deeds of trust, mortgages, security agreements,

       control agreements, pledge agreements, financing statements or similar documents, or the

       possession or control by First Capital of, or over, any Collateral.

              b.      Authorization to File Perfection Documents. First Capital is hereby

       authorized, but not required, to file or record financing statements, deeds of trust,

       mortgages, notices of lien or similar instruments in any jurisdiction, or to take possession

       of or control over, or take any other action (including taking or releasing any liens or

       pledges granted by this Order) in order to validate and perfect the Superpriroity Liens

       granted to it hereunder. Whether or not First Capital shall, in its sole discretion, chose to

       file such financing statements, deeds of trust, mortgages, notices of lien or similar

       instruments that may be otherwise required under federal or state law in any jurisdiction,

       or take any action, including taking possession, to validate and perfect such interests and

       liens, such liens and security interests shall be deemed valid, perfected, allowed,

       enforceable, non-avoidable and not subject to challenge dispute or subordination, as of

       entry of this Order.

              c.      Trustee’s Cooperation. The failure of the Trustee to execute any

       documentation relating to the enforceability, priority or perfection of the Superpriority

       Liens shall in no way affect the validity, perfection or priority of such liens and security

       interests. If First Capital, in its sole discretion, elects to file any financing statements,

       deeds of trust, mortgages, notices of lien or similar instruments, or otherwise confirm

       perfection of the Superpriority Liens, the Trustee shall cooperate with and assist in such

                                              15
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 16 of
                                           27



       process, the stay imposed under Code § 362 is hereby lifted to permit the filing and

       recording of a certified copy of this Order or any such financing statements, deeds of

       trust, mortgages, notice of lien or similar instruments, and all such documents shall be

       deemed to have been filed and recorded at the time of and on the date of this Order. Upon

       the request of First Capital, without any further consent of any party, the Trustee is

       authorized to take, execute, deliver and file such documents (in each case without

       representation and warranty of any kind) to enable First Capital to further validate,

       perfect, preserve and enforce the Superpriority Liens.

                d.    Filing of the Order. A certified copy of this Order may, in the discretion of

       First Capital, be filed with or recorded in filing or recording offices in addition to or in

       lieu of such financing statements, deeds of trust, mortgages, notice of lien or similar

       instruments, and all filing offices are hereby authorized to accept such certified copy of

       this Order for titling and recording.

                e.    Subsequent Liens. If, in the course of this Chapter 11 Case, and contrary

       to the provisions in Paragraphs 5 and 6 and the Fourth Cash Collateral Order, the Court

       grants liens or security interests to others pursuant to Code § 364(d) or any other

       provision of the Code (collectively, “Subsequent Liens”), which liens or security interests

       are senior or equal to the liens or security interests of First Capital in the Pre-Petition

       Collateral, the Post-Petition Existing Collateral and the Post-Petition Financing Collateral

       (collectively, the “Collateral”) then any proceeds of loans or extensions of credit secured

       by such Subsequent Liens shall be applied first to payment of the Post-Petition

       Indebtedness and then to the Pre-Petition Indebtedness as set forth in Paragraph 10 of this

       Order.




                                               16
Case 19-00730-5-JNC            Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                        Page 17 of
                                                27



         9.       Carve-Out, Receivables Collection and 506(c) Surcharge.

                  a.       Except as set forth in this paragraph, there will be no carve-outs with

         respect to the Proposed Post-Petition Financing. Upon the occurrence of an Event of

         Default or upon the expiration of the Term, the Trustee (or any successor trustee) shall

         diligently collect all accounts and payments due and owing to the Debtor and/or

         bankruptcy estate including, without limitation, all accounts receivable, health care

         insurance receivables, and payments from CMS or other insurance or governmental

         entities (collectively, the “Receivables”). In light of such collection, First Capital agrees

         that the Superpriority Liens, Post-Petition Existing Liens, and the Pre-Petition Liens

         (collectively, the “First Capital Liens”) with respect to Receivables shall be subject and

         subordinate to the following carve-out (“Receivable Collection Carve-Out”) for the

         bankruptcy estate:

                First Capital                Percentage of                    First Capital Share
                Indebtedness             Collection Carve-Out1
                 ≥1,000,000                       15%                                 85%
              500,000-999,999                     25%                                 75%
                  ≤500,000                        50%                                 50%

         The cost of collection of the Accounts shall be borne by Trustee and the Debtor’s

         bankruptcy estate. First Capital’s share of the gross recoveries shall be remitted on the 5th

         day of each month for the previous month’s collections. With respect to the Debtor’s

         bankruptcy estate’s share, First Capital shall not assert a superpriority claim against such

         funds, but reserves all rights to receive its pro rata share as an unsecured claimant to the

         extent it is not paid in full with proceeds from the Collateral. This Receivable Collection



 1
  For clarification purposes and by way of example, if the amount of Indebtedness is 1,000,000 and particular gross
 Account recovery equals $100,000, then First Capital would receive $85,000 from such recovery and the
 Bankruptcy Estate would receive $15,000. How the Bankruptcies Estate’s share of its gross recovery is allocated
 among the classes of creditors shall be subject to further order of the Court.

                                                     17
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22           Page 18 of
                                            27



       Carve-Out supersedes the previous receivable collection carve-out in the Fourth Cash

       Collateral Order.

              b.      506(c) Surcharge. In consideration of the Post-Petition Financing, and in

       view of the effect of such use, (i) the Collateral shall not be subject to any surcharge

       under Code § 506(c) until such time as the Post-Petition Indebtedness is paid in full and

       $1,250,000 has been paid with respect to the Pre-Petition Indebtedness; and (ii) the

       “equities of the case” exception in Code § 552 shall not apply with respect to the

       Collateral. This 506(c) Surcharge Waiver supersedes the previous waiver set forth in the

       Fourth Cash Collateral Order.

              c.      No Contest Clause. Notwithstanding anything herein to the contrary, no

       portion of the Post-Petition Financing or the Receivable Collection Carve-Out shall be

       used or available to pay Professional Fees and Expenses incurred by any party in

       connection with the assertion or joinder in any claim, counterclaim, action, proceeding,

       application, motion, objection, defense or other contested matter or adversary proceeding

       seeking the entry of any order, judgment, or determination (i) challenging the amount,

       extent, validity, perfection, priority or enforceability of the First Capital Liens,

       superpriority claims, and the Indebtedness; (ii) invalidating, setting aside, avoiding,

       subordinating, or otherwise, affecting First Capital claims and interests in the Debtor’s

       case; (iii) preventing, hindering or delaying First Capital’s assertion or enforcement of

       the First Capital Liens or realization upon any Collateral; (iv) approving either (A) the

       sale or other disposition of any Collateral which is not permitted under the Loan

       Agreements, or (B) the incurrence of any indebtedness which is not permitted under the

       Loan Agreements or under the Budget, in each case, to the extent First Capital has not




                                            18
Case 19-00730-5-JNC            Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                          Page 19 of
                                                27



         provided its express written consent; or (v) asserting any other claims or causes of action

         against First Capital.

         10.      Application of Payments. Proceeds or payments received by First Capital, or any

 advances or reserves contemplated herein, shall first be applied by First Capital to the payment

 of the Post-Petition Indebtedness and then to the payment of the Pre-Petition Indebtedness.

         11.      Term.      The agreement by First Capital to make any Post-Petition Financing

 available to the Trustee under the Post-Petition Loan Agreements and to allow the continued use

 of Cash Collateral and the Collateral shall continue until and shall include February 14, 20202 or

 such earlier date as the Indebtedness is paid in full, unless (a) terminated prior to this date upon

 the occurrence of an Event Default under this Order or Termination Event under the Fourth Cash

 Collateral Order; or (b) otherwise pursuant to the terms of the Loan Agreements or this Order

 (the “Term”).

         12.      Events of Default. An Event of Default under this Order shall include any of the

 events identified on Exhibit A of this Order. The Fourth Cash Collateral Order is hereby

 modified in that an Event of Default under this Order shall also constitute a “Termination Event”

 under the Fourth Cash Collateral Order. The term “Default” herein means the occurrence of any

 event which except for the passage of time or the giving of notice or both would constitute an

 Event of Default (as defined in the Loan Agreements or in this Order).

         13.      Termination of Post-Petition Financing and Use of Cash Collateral. If a Default

 or an Event of Default as defined in the Post-Petition Loan Agreements or in this Order occurs,

 without notice to any party or any other action by First Capital, (i) any obligation of First Capital

 to lend money or to otherwise extend credit to the Trustee pursuant to this Order or the Post-


 2
  The continued use of cash collateral remains subject to the requirements of the Fourth Cash Collateral Order to
 submit updated budgets.

                                                      19
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                Page 20 of
                                            27



 Petition Loan Documents shall automatically terminate, and (ii) the Post-Petition Indebtedness

 shall be immediately due and payable. The Trustee’s right to the use of Cash Collateral shall be

 immediately suspended upon receipt of written notice to the Trustee (“Default Notice”) and the

 Trustee shall immediately cease making any disbursements pursuant to the Budget or otherwise,

 subject to further order of the Court after notice and a hearing. Further, this Order is without

 prejudice to First Capital seeking the early termination the Trustee’s continued use of Cash

 Collateral for cause, including lack of adequate protection or the Trustee opposing such early

 termination.

        14.     Remedies Upon Default. Subject to any limitation imposed by the automatic stay,

 upon the occurrence of a Default or an Event of Default or expiration of the Term, First Capital

 may exercise any and all remedies under this Order, the Loan Documents, or any applicable law.

 Upon the occurrence of a Default or an Event of Default, First Capital shall be entitled to an

 immediate hearing, at the earliest convenience of the Court, on not less than 72 hours telephonic

 notice to the Trustee’s counsel and the Bankruptcy Administrator regarding the termination of

 the automatic stay imposed by Code § 362. First Capital’s failure to seek relief or otherwise its

 exercise its rights and remedies under this Order, the Loan Documents, or any applicable law

 shall not constitute a waiver of any of First Capital’s rights hereunder, thereunder, or otherwise.

        15.     Reimbursement of First Capital’s Costs and Fees. Upon proper application to the

 Court, and in consideration of other accommodations provided by First Capital, the Trustee,

 Debtor, and/or the bankruptcy estate, shall reimburse First Capital for all reasonable out of

 pocket filing and recording fees, reasonable professional fees, and costs and expenses incurred

 by First Capital: (a) in the preparation and implementation of this Order and the Post-Petition

 Financing; (b) in the representation of First Capital in this proceeding; and (c) as otherwise

 provided in the Loan Agreements; provided, however, the sole basis to object to such fees is that

                                               20
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 21 of
                                            27



 such fees are unreasonable under applicable law. Further, in submitting an application to the

 Court, First Capital may file redacted billing statements in order to preserve attorney client

 privilege (and provide unredacted billing statements to the Court and the Bankruptcy

 Administrator in camera); provided, however, no filing or submission by First Capital in support

 of its application for fees shall be considered a waiver of attorney client, work-product, or any

 other applicable privilege. First Capital’s fees and expenses in the negotiation and preparation of

 the Post-Petition Financing Documents shall be capped at $10,000.

        16.     Good Faith Protections. Having been found to be extending credit and making

 loans in good faith, First Capital shall be entitled to the full protection of Code § 364(e) with

 respect to the Post-Petition Financing and the Superpriority Liens created or authorized by this

 Order in the event that this Order or any authorization contained herein is stayed, vacated,

 reversed or modified on appeal. Any stay, modification, reversal or vacation of this Order shall

 not affect the validity of any obligation of the Trustee, Debtor or the bankruptcy estate to First

 Capital incurred pursuant to this Order. Notwithstanding any such stay, modification, reversal or

 vacation, all financing made pursuant to this Order, all use of Cash Collateral and all other Post-

 Petition Financing incurred by the Trustee pursuant hereto or the Loan Agreements prior to the

 effective date of any such stay, modification, reversal or vacation, shall be governed in all

 respects by the provisions hereof and First Capital shall be entitled to all the rights, privileges

 and benefits of this Order, including without limitation, the Superpriority Lien, and Superpriority

 Claims granted herein.

        17.     Control Disclaimer.      The transactions contemplated by the Post-Petition

 Financing are not intended to provide First Capital with sufficient control over the Debtor so as

 to subject First Capital to any liability in connection with the management of the Hospital. By

 providing the Post-Petition Financing or taking any actions pursuant to this Order, First Capital

                                              21
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 22 of
                                            27



 shall not: (a) be deemed to be in control of the operations or liquidation of the Debtor; or (b) be

 deemed to be acting as an “employer”, “responsible person” or “owner or operator” with respect

 to the operation, management or liquidation of the Debtor.

        18.     Continuing Effect of Order. The provisions of this Order and any actions taken

 pursuant hereto shall survive entry of any order, including without limitation (a) confirming any

 plan of reorganization in any of these Chapter 11 Case (and the Post-Petition Financing shall not

 be discharged by the entry of any such order or pursuant to Code § 1141(d)(4)); (b) converting

 this Chapter 11 Case to a Chapter 7 case; or (c) dismissing this Chapter 11 Case, and the terms

 and provisions of this Order as well as the Superpriority Claims and Superpriority Liens granted

 pursuant to this Order and Loan Agreements shall continue in full force and effect

 notwithstanding the entry of such order, and such Superpriority Claims and Superpriority Liens

 shall maintain their priority as provided by this Order until all Post-Petition Indebtedness is

 indefeasibly paid in full and discharged.

        19.     Stipulations, Releases and Waivers.

                a.      Upon entry of this Order and to the extent not already binding under the

        Fourth Cash Collateral Order, the Trustee’s stipulations, releases and waivers

        contemplated in this Order shall be deemed binding upon the bankruptcy estate and all

        other parties including, without limitation, subsequent trustees, subject to Paragraph 19.b.

        of this Order; provided, however, the Trustee’s stipulations, releases and waivers are

        binding upon the Trustee and the Debtor (not the Debtor’s bankruptcy estate)

        immediately upon entry of this Order and are not subject to entry of a final order. For all

        purposes in this Chapter 11 Case and any subsequent Chapter 7 case and subject only to

        the other provisions set forth in this Order, the Indebtedness and the First Capital Liens

        on the Collateral shall be deemed legal, valid, binding, perfected, not subject to defense,

                                              22
Case 19-00730-5-JNC         Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 23 of
                                             27



        counterclaim, offset of any kind, subordination and otherwise unavoidable. In no event

        shall First Capital be subject to the equitable doctrine of “marshaling” or any other

        similar doctrine with respect to any Collateral.

                b.      To the extent not already binding under the Fourth Cash Collateral Order,

        the findings, stipulations, releases and waivers contained above shall be binding upon the

        bankruptcy estate and all parties in interest, including without limitation, any statutory

        committees appointed in this Chapter 11 Case, unless a party in interest that is not listed

        in the Certificate of Notice (Dkt. 633) has filed written objections with the Clerk of the

        United States Bankruptcy Court for the Eastern District of North Carolina, by no later

        than 5:00 p.m. (est) on February 6, 2020 (the “Challenge Deadline”). Objections shall

        be served so that the same are received on or before such date and time by: (a) counsel

        for the Trustee; (b) counsel for First Capital, and (c) the Bankruptcy Administrator. If no

        such written objections are filed as of the Challenge Deadline, then the findings,

        stipulations, releases and waivers contained above shall be binding upon the bankruptcy

        estate and all parties in interest.

                c.      Within two (2) business days of entry of this Order, the Trustee shall serve

        this Order on the same entities as the original Motion (see Doc. 616) and all such parties

        that properly filed a financing statement with the Delaware Secretary of State and are

        reflected as having a mortgage or deed of trust in the Debtor’s real property.

        20.     First Capital’s Rights Not Prejudiced and Waivers. Except as expressly provided

 herein, this Order shall be without prejudice to any and all rights, remedies, claims and causes of

 action which First Capital may have against the Trustee, Debtor, or any third parties, and without

 prejudice to the right of First Capital to seek relief from the automatic stay in effect pursuant to

 Code § 362, or any other relief in this Chapter 11 Case. In order to be effective any waiver by

                                               23
Case 19-00730-5-JNC        Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 24 of
                                            27



 First Capital of the provisions of this Order or consent required under this Order must be in

 writing, which includes electronic mail.

        21.     Authorization to Perform Additional Acts. The Trustee is authorized to perform

 all acts, and execute and comply with the terms of such other documents, instruments and

 agreements in addition to the Loan Agreements, as First Capital may reasonably require, as

 evidence of and for the protection of the Post-Petition Financing, or which otherwise may be

 deemed reasonably necessary by First Capital to effectuate the terms and conditions of this Order

 and the Loan Agreements.

        22.     Financial Reporting and Inspection of Collateral. First Capital shall have the right

 to examine all of Debtors’ books and records and the Collateral, including bank records relating

 to prepetition and post-petition time periods, upon three (3) business days advance notice, during

 normal business hours.

        23.     Successors and Assigns. The provisions of this Order shall be binding upon and

 inure to the benefit of First Capital, the Trustee, the Debtor, and their respective successors and

 assigns (including without limitation, any successor Chapter 11 or Chapter 7 trustee, examiner,

 or other fiduciary hereafter appointed for the Debtor or with respect to any of the Debtor’s

 property).

        24.     Applicability of Reverter. Nothing in this Order shall prejudice the rights,

 remedies and/or defenses of First Capital, the Trustee, or Washington County under North

 Carolina General Statute § 131E-1 or with respect to the alleged reversion of any property

 conveyed subject to a fee simple determinable interest. For the avoidance of doubt, Washington

 County has not consented to the liens provided for in this Order extending beyond the Debtor’s

 and the bankruptcy estate’s interest in any property conveyed to the Debtor subject to a fee

 simple determinable interest.

                                              24
Case 19-00730-5-JNC       Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22              Page 25 of
                                           27



          25.   Retention of Jurisdiction. This Court retains exclusive jurisdiction so long as the

 Debtor’s case is pending to determine as a core proceeding (by motion and without necessity for

 an adversary proceeding) any proceeding, dispute, or controversy arising out of or related to this

 Order.

                                         --End of Order--




 STIPULATED AND AGREED:


 WALDREP LLP

 /s/_Thomas W. Waldrep_____________
 Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
 101 S. Stratford Road, Suite 210, Winston-Salem, NC 27104
 Telephone: 336-717-1440
 Email: notice@waldrepllp.com
 Attorneys for the Trustee

 SPENCER FANE, LLP

 /s/ _Eric L. Johnson___________
 Eric L. Johnson (MO State Bar No. 53131)
 1000 Walnut, Suite 1400, Kansas City, MO 64106
 Telephone: 816-292-8267
 Email: ejohnson@spencerfane.com
 Attorney for First Capital Corporation




                                              25
Case 19-00730-5-JNC      Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22                 Page 26 of
                                          27




                                EXHIBIT A – Events of Default

 1.    The failure of the Trustee or Debtor to comply with any provision of this Order.

 2.    The entry of an order authorizing, or there shall occur, a conversion or dismissal of this
       Chapter 11 case under 11 U.S.C. § 1112;

 3.    The closing of a sale of all or a substantial portion of the assets of the Debtor that does
       not provide for the indefeasible payment in full of the Indebtedness on the closing date of
       the sale;

 4.    Entry of an order granting, or there shall arise, a security interest, mortgage, lien, claim,
       charge, or encumbrance that is equal or senior to the First Capital Liens;

 5.    Entry of an order granting, or there shall arise, a claim that is equal or senior to the
       Superpriority Claim;

 6.    Any material provision of this Order for any reason ceases to be enforceable, valid, or
       binding upon the Trustee, Debtor, or any party so asserts in writing;

 7.    Any loss of accreditation or licensing that would materially impede or impair the
       Hospital’s ability to operate;

 8.    The sum of the Debtor’s cash plus Eligible Accounts (as defined in Exhibit D of the
       Fourth Cash Collateral Order) falls below $1,800,000.00;

 9.    The amount of Debtor’s Eligible Accounts (as defined in Exhibit D of the Fourth Cash
       Collateral Order) falls below $1,500,000.00;

 10.   The Centers for Medicare & Medicaid Services (“CMS”) suspends payments to the
       Debtor for two consecutive months or the Debtor loses its CMS accreditation;

 11.   The entry of an order staying, reversing, vacating, or otherwise modifying this Order
       without First Capital’s prior written consent;

 12.   Any post-petition material representation or material warranty by the Trustee that is
       incorrect or misleading in any material respect when made;

 13.   There shall occur a material adverse disruption or change in the operation of the Hospital
       other than: (a) with First Capital’s consent; or (b) pursuant to a plan of reorganization or
       liquidation in which the Indebtedness is indefeasibly repaid in full, on the effective date
       of such plan unless otherwise consented to by First Capital in its sole discretion;

 14.   The entry of any order granting any relief from the automatic stay so as to allow a third
       party to proceed against any material asset or assets of the Debtor, other than relating to
       assets subject to First Capital Liens which if granted will not materially or adversely
       affect current operations;


                                                26
Case 19-00730-5-JNC      Doc 666 Filed 01/27/20 Entered 01/27/20 15:32:22             Page 27 of
                                          27



 15.   The commencement of any actions arising under Code § 506(c) against First Capital or
       the commencement of other actions adverse to First Capital or its rights and remedies
       under this Order or any other Bankruptcy Court order;

 16.   The entry of an order confirming a plan of liquidation or reorganization in this Chapter
       11 Case unless such order provides for payment in full in cash of the Indebtedness on or
       before the effective date of the plan of reorganization that is the subject of such order,
       unless otherwise consented to by First Capital in its sole discretion;

 17.   The failure to pay in full the Pre-Petition Indebtedness and Post-Petition Indebtedness by
       the last day of the Term;

 18.   The expenditures of the Debtor exceed the allowed variances as set forth in Paragraph
       16.b of the Fourth Cash Collateral Budget;

 19.   The cessation of day-to-day operations of the Hospital;

 20.   Any loss of accreditation or licensing of the Hospital that would materially impede or
       impair the Hospital’s ability to operate as a going concern;

 21.   Any material provision of this Order for any reason ceases to be enforceable, valid, or
       binding upon the bankruptcy estate or the Trustee, or any party so asserts in writing; and

 22.   An Event of Default or Default under the Loan Agreements (except those defaults under
       the Pre-Petition Loan Agreements that existed as of the Petition Date or arose on account
       of the Debtors’ bankruptcy filings); and

 23.   An Event of Default or Default under the Previous Consent Orders/Stipulations (except
       those defaults under Previous Consent Orders/Stipulations that existed as of the entry of
       this Order).




                                            27
